Citation Nr: 0806869	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-15 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than April 27, 2001, 
for the grant of service connection for chondromalacia of 
both knees.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for 
chondromalacia of both knees and assigned a 10 percent 
disability rating for each knee, effective as of April 27, 
2001.  

The veteran appealed both the assigned rating as well as the 
effective date.  In March 2004, the veteran testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided at the RO, a transcript of which has been 
associated with the claims folder.  In July 2004, the Board 
remanded the claims for further development and in May 2006, 
the Board denied the increased rating claims as well as the 
earlier effective date claim.  

The veteran appealed to the Court of Appeals for Veterans 
Claims (Veterans Court), and before that court, withdrew his 
claims for an increased rating.  In August 2007, the Veterans 
Court remanded to the Board the veteran's claim for an 
effective date earlier than April 27, 2001, for the grant of 
service connection for chondromalacia of both knees. 

After the Board issued its May 2006 decision, the RO obtained 
additional VA treatment records for the veteran with respect 
to an issue (entitlement to service connection for a back 
disorder, to include as secondary to chondromalacia of both 
knees) that is not currently on appeal before the Board.  
That evidence, however, includes references to the current 
condition of the veteran's knee disabilities.  

Generally, when additional evidence is received by the Board 
after the record has been transferred to the Board, the 
appeal is remanded to the RO unless (1) the appellant waives 
his procedural right to have the RO initially consider the 
evidence,  (2) the evidence is not pertinent to the issue on 
appeal; or (3) the Board grants all appeal issues.  See 
38 C.F.R. § 20.1304(a) and (c).  Here, the veteran has not 
waived his procedural right to have the RO initially consider 
that evidence.  

But the additional evidence addresses only the veteran's 
current knee condition (that is, the condition of his knee 
disabilities as of February 2006 and later).  It sheds no 
light on whether an effective date earlier than April 27, 
2001, should be assigned.  Since the additional evidence is 
not pertinent to the earlier effective date issue on appeal, 
no purpose would be served by a remand in order to permit the 
agency of original jurisdiction to initially consider the 
evidence.  See 38 C.F.R. § 20.1304(c) (evidence is not 
pertinent if it does not relate to or have a bearing on the 
appellate issue).   In any event, a remand to permit the AOJ 
to initially consider the evidence is also unnecessary 
because the Board herein is granting the issue on appeal.  
See 38 C.F.R. § 20.1304(c) (remand for initial consideration 
by AOJ is required unless the Board determines that the 
benefit sought to which the evidence relates may be fully 
allowed on appeal without such referral).  


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
chondromalacia of both knees was denied in a July 1978 rating 
decision.  

2.  In August 1978, the veteran filed a timely notice of 
disagreement with respect to the July 1978 adverse rating 
decision.  

3.  No statement of the case was issued with respect to the 
August 1978 notice of disagreement.  


CONCLUSION OF LAW

An award of service connection for chondromalacia of both 
knees, effective as of May 2, 1978, is warranted.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.158, 3.160, 3.303, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran has been granted service connection 
for chondromalacia of both knees and a 10 percent rating has 
been assigned to each knee.  These matters are no longer at 
issue on this appeal.  But the RO assigned to the grant of 
service connection an effective date of April 27, 2001, which 
was the date the reopened claim was received.  The veteran 
seeks an effective date as early as May 1978, when VA 
received his first claim to reopen his claim for service 
connection for chondromalacia of both knees.  

In its May 2006 decision, the Board held that because the 
veteran had abandoned his May 1978 claim, the effective date 
for the service connection award was April 27, 2001, the date 
the claim to reopen was received.  The Court of Appeals for 
Veterans Claims (Veterans Court) remanded the earlier 
effective date issue for the Board, among other things, to 
provide adequate reasons and bases to support its reliance on 
38 C.F.R. § 3.158(b) to determine whether the veteran's 
failure to report to a September 1978 examination constituted 
abandonment of his May 1978 claim.  

In light of Ingram v. Nicholson, 21 Vet. App. 232 (2007), 
decided after the Board issued its May 2006 decision, the 
Board herein determines that the effective date of the 
veteran's service connection award is May 2, 1978.  
Accordingly, this decision will address, in turn, that the 
proper effective date is May 2, 1978, that an effective date 
earlier than May 2, 1978, is not appropriate, that this 
decision complies with the Veterans Court's order, and that a 
discussion of VA's duties to notify and to assist the veteran 
in this appeal is not necessary here.  

I.  Earlier effective date issue

A.  Background information

Determining the effective date for the veteran's claim is 
complicated by the fact that the veteran has filed an 
original claim and five claims to reopen his service 
connection claim for chondromalacia of both knees.  Before 
setting forth and applying the various legal provisions, a 
review of those claims is necessary.  

The veteran filed his original claim for entitlement to 
service connection for chondromalacia in December 1974.  
38 C.F.R. § 3.160(b) (an original claim is an initial formal 
application on a form prescribed by VA).  The veteran failed 
to report for an examination in that case.  In March 1975, 
the RO advised the veteran that his claim had been denied and 
that no further action would be taken on his claim until he 
informed VA of his willingness to report for an examination 
and that the RO would reconsider his claim when the 
examination was complete.  The veteran failed to respond 
within one year of the March 1975 letter.  

On May 2, 1978, the veteran filed his first claim to reopen 
his claim for entitlement to service connection for 
chondromalacia of both knees (the May 1978 claim).  In 
July 1978, the RO in Milwaukee, Wisconsin, issued a rating 
decision denying service connection.  In August 1978, the 
veteran filed a timely notice of disagreement.  No statement 
of the case was thereafter issued.  

In September 1983, the veteran filed a second claim to reopen 
the chondromalacia service connection claim.  In an 
October 1983 letter determination, the RO notified the 
veteran that because his previous claim had been denied, he 
needed to submit new and material evidence in order to reopen 
his claim.  He was provided information on how to appeal that 
decision.  The veteran did not respond to that notice.    

In June 1999, the veteran filed his third claim to reopen the 
chondromalacia service connection claim.  In July 1999, the 
RO in Wilmington, Delaware, denied the claim to reopen.  In a 
July 1999 letter, the RO was notified that his claim had been 
denied and advised that in order to reopen his chondromalacia 
service connection claim, he needed to submit new and 
material evidence.  

In April 2001, VA received the veteran's fourth claim to 
reopen his chondromalacia service connection claim (the 
April 2001 claim).  Service connection was denied in 
June 2001 on the basis that no new and material evidence had 
been received since the last, prior, final denial of the 
claim.  

In October 2001, a date within the period during which an 
appeal could have been filed with respect to the June 2001 
rating decision, the veteran submitted his fifth claim to 
reopen his service connection claim for chondromalacia.  
Additional evidence was submitted with his claim.  Service 
connection was again denied in April 2002, and the veteran 
filed a timely notice of disagreement.  In September 2002, 
the RO granted service connection for chondromalacia of both 
knees and assigned a 10 percent disability rating for each 
knee, effective as of April 27, 2001.  

There are several rules that govern effective dates of VA 
benefits.  With respect to an award of disability 
compensation for direct service connection filed more than 
one year following service, the effective date generally is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  Although the regulations provide a 
specific rule that governs when an original claim has 
previously been denied and service connection is granted 
pursuant to a reopened claim, that rule is the same as the 
general rule:  with an exception not relevant here, the 
effective date of a reopened claim is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. §§ 3.400(r); see also 38 C.F.R. § 3.160(e) 
(reopened claim is any application for a benefit received 
after final disallowance of an earlier claim).  The date of 
receipt of the claim and the date entitlement arose will be 
discussed in turn.  

B.  The date the claim was received

Service connection was granted here in September 2002 in 
response to a reopened claim filed in October 2001.  But the 
receipt date of that October 2001 claim is not controlling in 
this appeal because a special rule concerning the receipt of 
additional evidence is applicable here. 

When a claim has been denied, but within one year following 
that denial, additional evidence (other than service 
department records) is received, the claim is reopened and 
treated as though that evidence had been received with the 
claim.  38 C.F.R. § 3.156(b).  When such additional evidence 
is received within the period during which an appeal may be 
filed (that is, within one year after notice of the adverse 
decision has been mailed), the effective date of an award 
will be as though the former decision had not been rendered.  
38 C.F.R. § 3.400(q)(1) (headings of subsection 3.400(q) 
amended by 71 Fed. Reg. 52455 without making any substantive 
changes).  

As relevant here, VA received the veteran's fourth claim to 
reopen the chondromalacia service connection claim on 
April 27, 2001.  That claim was denied in June 2001.  The 
fifth claim to reopen was received in October 2001, which was 
within one year after notice of the adverse June 2001 rating 
decision had been mailed.  Additional evidence (that did not 
include service department records) was attached to that 
October 2001 claim and received by the RO within one year 
following the June 2001 rating decision.  Accordingly, the 
April 2001 claim was reopened.  38 C.F.R. § 3.156(b).  
Because the April 2001 claim was reopened, for any award 
granted pursuant to the October 2001 claim, the date the 
claim was received would be deemed to be April 27, 2001, 
because the adverse decision rendered with respect to the 
April 2001 claim must be ignored.  38 C.F.R. § 3.400(q)(1).  

In adjudicating that fifth claim to reopen, the RO granted 
service connection for chondromalacia of both knees.  
Pursuant to 38 C.F.R. § 3.400(q), the effective date of that 
award should have been determined as though the former 
adverse decision (in June 2001) had not been rendered.  Thus, 
the RO assigned an effective date of April 27, 2001, to the 
grant of service connection based on the date the claim was 
deemed to have been received, as determined under the 
regulations.  38 C.F.R. § 3.400(q)(1).   

But the assignment of an April 27, 2001, effective date did 
not reflect the fact that at the time the veteran filed his 
April 2001 claim, there was an earlier pending claim (the 
first claim to reopen) for entitlement to service connection 
for chondromalacia of both knees that was still not finally 
adjudicated.  A pending claim is an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The pending claims doctrine provides that a 
claim remains pending in the adjudication process-even for 
years-if VA fails to act on it.  Norris v. West, 12 Vet. 
App. 413, 422 (1999).  And if, after a valid notice of 
disagreement, VA fails to issue a statement of the case 
(SOC), the claim remains pending.  Myers v. Principi, 16 Vet. 
App. 228 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 
(1995).  

The Veterans Court has recently held that raising a pending 
claim theory in connection with a challenge to the effective-
date decision is procedurally proper.  Ingram v. Nicholson, 
21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit 
cases have not overruled the pending claim doctrine 
articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 
236 (2002) (since VA failed to issue SOC after valid NOD was 
filed, the original claim was still pending and is relevant 
to determining the effective date of a service connection 
award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim 
that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that 
disability).  Even when subsequent claims to reopen are 
denied for lack of new and material evidence, the pending 
claim is part of the current claim stream.  Myers, supra, 16 
Vet. App. at 236 (citing Fenderson v. West, 12 Vet. App. 119 
(1999)).  
 
The Myers case is very similar to this veteran's case.  In 
Myers, the veteran filed an original claim for service 
connection for his back condition, which was denied.  Within 
the period of time for filing a notice of disagreement, VA 
received a letter from the veteran, which the RO interpreted 
as a claim to reopen the service connection claim and 
subsequently denied.  Three more claims to reopen were then 
filed and denied.  When another claim to reopen was filed, 
the claim was reopened and service connection was granted.  
The RO assigned the filing date of the latest claim to reopen 
as the effective date of the claim.  The Veterans Court, 
however, determined that the letter interpreted as a claim to 
reopen was, instead, a notice of disagreement.  Since the 
original claim was still pending, that original claim was 
part of the current claim stream.  Moreover, the subsequent 
claims to reopen that had been denied had no affect on the 
appellate status of that original claim.  Since the record 
was not clear as to the date entitlement to the claim arose, 
the case was remanded for assignment of an effective date.  
Myers v. Principi, 16 Vet. App. 228 (2002).  

Here, just as in Myers, the veteran's May 1978 claim has 
never been finally adjudicated.  After the veteran filed a 
valid notice of appeal, VA failed to issue a statement of the 
case as required by 38 U.S.C.A. § 7105(d)(1).  As a result, 
the veteran had no opportunity to pursue an appeal in his 
May 1978 claim.  Ingram, supra, 21 Vet. App. at 241.  And for 
purposes of determining the effective date of the current 
claim, that May 1978 claim is part of the current claim 
stream.  Thus, under the pending claim doctrine, the date the 
veteran's claim was filed is May 2, 1978, rather than 
April 27, 2001.  

C.  The date entitlement to service connection arose

The effective date for a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).  The RO granted service 
connection in the September 2002 rating decision because the 
evidence showed that the veteran had been diagnosed with 
chronic chondromalacia during service and his post-service 
treatment records showed that in September 2002, he had 
chondromalacia of both knees manifested by pain and 
limitation of motion.  When a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  No clear evidence of intercurrent 
causes appears in the record.  Thus, the veteran's condition 
was determined to be a chronic disease that began during 
service and continued thereafter.  As a result, his 
entitlement to service connection relates back to the time of 
his discharge (namely, December 14, 1974.)  
 
But, as discussed above, the effective date of a reopened 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.400(r).  Since the date of the claim (now determined to 
be May 2, 1978) is later than the date entitlement to service 
connection arose (December 14, 1974), the Board assigns 
May 2, 1978, as the effective date of the veteran's service 
connection award.  



D.  An effective date earlier than May 2, 1978, is not 
appropriate

The Board notes that a service connection claim was filed 
earlier than the May 2, 1978, claim to reopen, because the 
veteran's original claim for service connection was filed in 
December 1974.  Although the veteran does not seek an 
effective date earlier than May 1978, the Board will examine 
that claim to see if an effective date earlier than May 2, 
1978, should be assigned.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991) (Board is required to consider, and 
discuss in its decision, all potentially applicable 
provisions of law and regulation).  

The veteran filed an application for service connection for 
chondromalacia in December 1974.  The evidence of record at 
that time included service medical records showing that he 
was seen for complaints of knee pain, and that a diagnosis of 
bilateral chondromalacia had been rendered.  The same 
diagnosis was noted at the veteran's service discharge 
examination.  Based on that evidence, the RO advised the 
veteran in a January 1975 letter that arrangements would be 
made to schedule him for a VA physical examination.  An 
examination was scheduled for January 29, 1975, but this was 
canceled by the RO.  A February 1975 examination was 
scheduled, but the veteran evidently failed to report for 
that examination.  

By a letter decision dated March 18, 1975, the RO advised the 
veteran that his claim had been denied and that "no further 
action" would be taken on his claim until he informed VA of 
his willingness to report for his VA examination.  He was 
asked to complete (sign) the lower portion of the letter, 
which would be an expression of his willingness to submit to 
the examination, and return the letter to the RO.  He was 
told that the RO would reconsider his claim when the 
examination was complete.  The letter was sent to the 
veteran's address of record.  The letter was not returned to 
VA by the postal service.  The veteran did not respond within 
one year of the date of the March 1975 letter.

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  38 C.F.R. 
§ 3.158(a).  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a).  

The evidence of record shows that the veteran abandoned his 
December 1974 claim for benefits.  He was clearly advised 
that a physical examination was necessary to consider his 
claim for service connection.  As noted above, he failed to 
report for his scheduled examination.  Nevertheless, the RO 
then provided the veteran another opportunity to report for 
an examination and furnished him with notice in March 1975 
that no further action would be taken on his claim until the 
examination was completed.  No correspondence was received 
from the veteran until May 1978, which was well beyond the 
one-year period the veteran had to submit to the examination.  
This failure to respond constituted an abandonment of the 
veteran's claim.  

In any event, the regulation specifically provides that after 
a claim has been abandoned, should the right to benefits be 
finally established, compensation benefits based on such 
evidence shall begin not earlier than the date of filing the 
new claim.  38 C.F.R. § 3.158(a).  And unlike the May 1978 
claim discussed above, the veteran filed no notice of 
disagreement to place the December 1974 claim into appellate 
status.  Thus, there is no authority for dating the effective 
date of the service connection claim back to the abandoned 
December 1974 claim.  

And, as discussed above, the veteran does not seek an 
effective date based on the December 1974 claim.  Rather, he 
argues that the effective date should be as early as 1999, 
while his representative asserted the date should be as early 
as May 1978.  Since the Board has decided that the award of 
service connection for chondromalacia is effective as of 
May 2, 1978, the veteran has been granted his claim in full.  
In granting an earlier effective date for service connection, 
the Board expresses no opinion as to the disability rating 
that should be assigned from May 2, 1974, other than to note 
that since this claim involves an initial grant of service 
connection, staged ratings should be considered.  See 
Fenderson, supra, 12 Vet. App. at 126-127.  



II.  Compliance with the August 2007 order of the Veterans 
Court

The August 2007 order of the Veterans Court required the 
Board to (1) incorporate copies of the joint motion and court 
order into the claims file; (2) permit the veteran to submit 
additional evidence and argument regarding his claim; 
(3) reexamine the evidence of record and seek any other 
evidence necessary to support the Board's decision; and (4) 
provide adequate reasons and bases to support its reliance on 
38 C.F.R. § 3.158(b) to determine whether the appellant's 
failure to report to the September 1978 examination 
constituted abandonment of the May 1978 claim.  

The first three requirements have been met.  Copies of the 
joint motion and court order have been incorporated into the 
veteran's claims file.  The veteran was invited to submit 
additional evidence and argument regarding his claim, and 
through his attorney, did submit additional argument to the 
Board.  The Board reexamined the evidence of record and 
determined that no other evidence was necessary in order to 
issue its decision.  

As to the fourth requirement, in response to the Veterans 
Court's recent decision in Ingram v. Nicholson, 21 Vet. App. 
232 (2007), the Board granted the veteran's claim for an 
earlier effective date.  As a result, the Board is no longer 
taking the position that the veteran's failure to report to 
the September 1978 examination constituted abandonment of the 
May 1978 claim pursuant to 38 C.F.R. § 3.158(b).  Any 
discussion of that regulation with respect to the veteran's 
failure to report to the September 1978 examination would 
therefore be irrelevant to the veteran's claim.  

The Board is aware that the appellant has, as a matter of 
law, a right to compliance with the Veterans Court's orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Yet, since the 
veteran has received a full grant of the benefits he sought 
and any such discussion would constitute dicta, the Board 
finds that it has substantially complied with the Veterans 
Court's August 2007 order.  



III.  Duties to notify and to assist

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Entitlement to an award of service connection for 
chondromalacia of both knees, effective as of May 2, 1978, is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


